Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 1 of 8 PageID #: 114




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION
 ______________________________________________________________________________

 ELIZABETH HARDY                                             CIVIL ACTION NO. 20-0132

 VERSUS                                                      JUDGE DONALD E. WALTER

 ROBERT L. WILKIE, in his                        MAGISTRATE JUDGE HORNSBY
 Official Capacity as SECRETARY
 UNITED STATES DEPT. OF
 VETERANS AFFAIRS
 ______________________________________________________________________________

                                  MEMORANDUM RULING

        Before the Court is a Motion to Dismiss filed by the Defendant, Robert L. Wilkie,

 Secretary of the United States Department of Veterans Affairs (herein “Defendant” or “the

 Government”). See Record Document 23. 1 Plaintiff, Elizabeth Hardy (“Hardy”), opposes the

 motion. See Record Document 25. For the reasons assigned herein, Defendant’s motion is

 hereby GRANTED IN PART and DENIED IN PART.

                               BACKGROUND INFORMATION

        Hardy is a veteran who receives her medical care at the local Veterans Administration

 (“VA”) hospital, Overton Brooks VA Medical Center. See Record Document 20 at ¶ 10. She

 claims that she discovered entries in her medical and ancillary records that violate the Privacy

 Act, 5 U.S.C. § 522a, and official VA directives. See id. After requesting access to her medical

 records, Hardy submitted several written requests to the VA for the amendment of certain

 records that allegedly contain: (1) redundant entries of highly sensitive private information; (2)

 the personal, non-medical opinions of her providers; and (3) offensive, inaccurate, and irrelevant



 1
   On February 11, 2021, the Honorable Denis Richard McDonough was sworn in as the new
 Secretary of Veterans Affairs.
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 2 of 8 PageID #: 115




 information. See id. at ¶ 12. Hardy also requested that her sensitive medical information be

 moved to a confidential health record. See id. She further requested that her highly sensitive

 information be protected from disclosure as provided for by both policy and law. See id.

 Hardy states that the VA initially approved her requests to amend her records. See id. at ¶ 13A.

 However, Hardy claims that the VA later refused to make any amendments. See id. at ¶ 14.

 Hardy also claims that certain employees of the VA made unauthorized disclosures of her

 confidential health information. See id. at ¶ 15. 2

        Hardy states that she has exhausted her administrative remedies and has received several

 final agency determinations denying her many requests to amend and correct her records. See id.

 at ¶ 16. Hardy alleges that despite her efforts to correct the situation, VA employees continue to

 make entries into her medical records that are irrelevant and objectionably offensive. See id. at ¶

 18. Hardy also asserts that the VA’s refusal to stop the offending practices is a violation of its

 own official policies, and also constitutes an intentional or willful violation of her rights under

 the Privacy Act. See id. at ¶19.

        Hardy asks the Court to make a de novo determination of her prior requests to amend her

 records, provide injunctive relief by issuing an order requiring the VA to amend her records, and

 award her actual damages plus costs and attorney’s fees. See id. at ¶¶ 21-22. The Government

 moves to dismiss Hardy’s claims arguing that she has (1) failed to allege any specific facts to

 plausibly suggest that the records she seeks to amend are inaccurate or incomplete, and (2) failed

 to allege any pecuniary or economic harm sustained as a result of the VA’s refusal or failure to

 maintain any record or to comply with any other provisions of the Privacy Act. See Record

 Document 23-1 at 1.


 2
  Hardy’s complaint contains no additional details related to this claim, such as who allegedly
 disclosed her confidential health information, or to whom it was disclosed.


                                                   2
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 3 of 8 PageID #: 116




                                    LAW AND DISCUSSION

 I.     12(b)(6) Standard

        A plaintiff’s complaint must contain a “short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a Rule 12(b)(6) motion

 to dismiss, a complaint ‘does not need detailed factual allegations,’ but must provide the

 plaintiff’s grounds for entitlement to relief – including factual allegations that when assumed to

 be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397,

 401 (5th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S 544, 127 S.Ct. 1955-

 1964-65 (2007)). The facts, taken as true, must state a claim that is plausible on its face. See

 Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011). “A claim for

 relief is plausible on its face ‘when the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Id.

 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009)). “Threadbare recitals of

 the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

 Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949. A claim for relief is implausible on its face when “the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct[.]” Harold H. Huggins Realty, Inc., 634 F.3d at 796 (quoting Iqbal, 556 U.S. at 679,

 129 S.Ct. at 1950).

 II.    Whether Plaintiff has sufficiently stated a claim under the Privacy Act

        The Privacy Act of 1975, codified in part at 5 U.S.C. § 552a, “contains a comprehensive

 and detailed set of requirements for the management of confidential records held by Executive

 Branch agencies.” FAA v. Cooper, 566 U.S. 284, 287, 132 S.Ct. 1441, 1446 (2012). The Act

 “safeguards the public from unwarranted collection, maintenance, use and dissemination of




                                                  3
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 4 of 8 PageID #: 117




 personal information contained in agency records … by allowing an individual to participate in

 ensuring that his [or her] records are accurate and properly used.”         Jacobs v. Nat’l Drug

 Intelligence Center, 423 F.3d 512, 515 (5th Cir. 2005) (quotation omitted). “The Act provides

 four causes of action: (1) for an agency’s failure to amend an individual’s record pursuant to his

 [or her] request; (2) for an agency’s denial of access to an individual’s records; (3) for an

 agency’s failure to maintain an individual’s records with accuracy, relevance, timeliness, and

 completeness; and (4) for an agency’s failure to comply with other Privacy Act provisions,

 which has an adverse effect on the individual.” Id. (internal quotations omitted); 5 U.S.C. §

 552a(d); 5 U.S.C. § 552a(g)(1)(A), (B), (C), and (D).       The remedy available to a plaintiff is

 dependent upon which cause of action is pursued. See Jacobs, 423 F.3d at 515. The first two

 causes of actions listed above provide injunctive relief as well as attorney’s fees and costs if the

 plaintiff has “substantially prevailed.” Id. (citing 5 U.S.C. § 552a(g)(2) and (3)). The latter two

 allow for the recovery of actual damages, attorney’s fees and costs, but only if the plaintiff

 proves that the government agency acted intentionally or willfully. See id. at 515-16 (citing 5

 U.S.C. § 552a(g)(4)).

        A.      Plaintiff’s claim for amendment to her medical records

        Hardy alleges that the VA has refused her requests to (1) amend certain medical records

 to move highly sensitive medical information to a confidential section of her medical file, and (2)

 remove redundant entries, non-medical opinions of certain providers, and “offensive, inaccurate,

 and irrelevant” information. See Record Document 20 at ¶¶ 11-13. As noted above, the Privacy

 Act provides a civil remedy whenever an agency makes a determination not to amend an

 individual’s record in accordance with her request. See 5 U.S.C. § 522a(g)(1)(A). After a de

 novo review, a court may provide injunctive relief by ordering the agency to amend the record in




                                                  4
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 5 of 8 PageID #: 118




 accordance with individual’s wishes or in some other manner, and assess reasonable attorney’s

 fees and litigation costs. See 5 U.S.C. § 522a(2)(A) and (B).

        The Government contends that Hardy has failed to assert a proper claim under this

 section because she has failed “to sufficiently allege specific facts that would raise a right to

 relief above a speculative level.” See Record Document 23-1 at 8. The Government notes that

 Hardy has provided no details regarding the VA’s decisions not to honor her requests to amend

 her records, nor has she identified any specific factual or historical errors contained in her

 records. See id. As such, the Government argues that Hardy’s claim must be dismissed because

 it consists of mere “labels and conclusions” and “naked assertions” that are devoid of “further

 factual enhancement.” See id.

        Hardy opposes the motion, arguing that the Government’s interpretation of the pleading

 requirements would require her to “make public … exactly what she seeks to remain private in

 her medical records.” See Record Document 25 at 3. Hardy notes that her Amended Complaint

 specifically references the case number of each of the VA’s final determinations denying her

 many requests to amend her medical records, which she argues is sufficient to place the

 Government on notice of her specific complaints. See id. at 3; Record Document 20 at ¶ 16.

        The Court agrees with the Plaintiff.    A proper pleading must provide fair notice of the

 plaintiff’s claim to the defendant as well as factual allegations that rise above mere speculation.

 See Twombly, 550 U.S. at 555, 127 S.Ct. at 1964. Hardy’s reference to specific case numbers of

 her VA administrative appeals, which are presumably maintained in the control of the VA,

 should be more than sufficient to provide the Government with fair notice of her claims. While

 Plaintiff’s complaint does not contain the precise information in her medical records at issue due

 to privacy concerns, she does indicate that the records allegedly contain inaccurate and/or




                                                 5
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 6 of 8 PageID #: 119




 irrelevant information. Taking this information as true, the Court finds that this is sufficient to

 state a claim under the facts of this case.      If Hardy’s medial records contain inaccurate

 information, which the VA refuses to amend, this raises a plausible claim for relief under the

 Privacy Act.

        The Government also contends that Hardy’s claim regarding the amendment of her

 medical records must be dismissed because “the Privacy Act does not allow a court to alter

 records that accurately reflect an administrative decision, nor the opinions behind that

 administrative decision, no matter how contestable the conclusions may be.”           See Record

 Document 23-1 at 6 (quoting Sweeney v. Chertoff, 178 F. App’x. 354, 357 n.3 (5th Cir. 2006));

 Record Document 26 at 3-6. The Court cannot make such a determination without the benefit of

 examining the records in question or conducting a de novo review as provided under section

 522a(g)(1)(A). Dismissal on such grounds would be premature at this stage of the litigation.

 The Government may ultimately be correct that Hardy’s records do not contain information

 subject to amendment, but the Court must first review the records in question to make such a

 determination.

        B.        Plaintiff’s claim for monetary damages

        The Government also moves to dismiss Hardy’s claims for monetary damages resulting

 from its alleged violations of the Privacy Act. See Record Document 23-1 at 8-9. The Privacy

 Act provides the opportunity to recover actual damages for claims arising under the following

 circumstances: (1) if the agency has failed to properly maintain accurate records necessary for

 the determination of certain benefits, which resulted in a determination adverse to the individual,

 or (2) the agency has failed to comply with the Act or any rule promulgated thereunder, which

 has an adverse effect on the individual. See 5 U.S.C. § 522a(g)(1)(C) or (D). Actual damages




                                                 6
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 7 of 8 PageID #: 120




 may only be awarded if the agency acted in a manner that was intentional or willful. See 5

 U.S.C. § 522a(g)(4)(A). Hardy has alleged that the VA violated section 522(a)(g)(1)(D) in two

 ways: (1) by failing to follow its own policies and procedures; and (2) by the unauthorized

 disclosure of her protected health information. See Record Document 20 at ¶¶ 15, 19. 3

        The Government argues that Hardy has failed to properly state a claim for damages under

 sections 522a(g)(1)(C) or (D) because she has not alleged any actual pecuniary or economic

 harm resulting from the VA’s alleged refusal or failure to properly maintain any record or to

 comply with any other provisions of the Privacy Act. See Record Document 23-1 at 9.            To

 recover actual damages a plaintiff must demonstrate “proven pecuniary or economic harm.” See

 Coleman v. United States, 912 F.3d 824, 836 (5th Cir. 2019) (quoting FAA v. Cooper, 566 U.S.

 at 299, 132 S. Ct. 1453).    The Government notes that although Plaintiff has alleged “actual

 damages” in her complaint, she has failed to set forth any of her pecuniary losses. See Record

 Document 23-1 at 9.

        Plaintiff responds that she has not yet resorted to private psychological medical care

 because doing so will cause her anxiety, which is one of the underlying causes of her disability.

 See Record Document 25 at 3. However, Plaintiff indicates that she is aware that she may have

 to seek private psychological services in order to establish actual damages.    See id.   Plaintiff

 also argues that her attorney’s fees should be included in the amount of actual damages she has

 suffered. See id. (citing Doe v. Chao, 435 F.3d 492 (4th Cir. 2006)).

        The Court finds that Plaintiff has failed to properly state a claim for actual damages

 pursuant to Sections 522a(g)(1)(C) or (D). The Government is correct that Hardy has failed to


 3
   Section 522a(g)(1)(D) acts as a “catch-all” provision for situations not specifically mentioned
 in the Act, by allowing a civil remedy whenever the agency “fails to comply with any provision
 of this section, or any rule promulgated thereunder, in such a way as to have an adverse effect on
 an individual[].” See 5 U.S.C. § 522a(g)(1)(D).


                                                 7
Case 5:20-cv-00132-DEW-MLH Document 27 Filed 04/30/21 Page 8 of 8 PageID #: 121




 set forth any actual pecuniary loss, which is a necessary element of the claim. See Gause v.

 United States Dep’t of Def., 676 F. App’x 316, 318 (5th Cir. 2017) (citing Doe v. Chao, 540 U.S.

 614, 627, 124 S.Ct. 1204 (2004)). Plaintiff’s statement that she may need to establish actual

 damages by seeing a private psychologist does not cure the deficiency with her complaint.

 Second, and most importantly, it is firmly established that damages based on mental or emotional

 distress are not authorized because the Privacy Act does not waive the Federal Government’s

 sovereign immunity from liability for such harms. See FAA v. Cooper, 566 U.S. at 299, 132

 S.Ct. 1453.     As to Plaintiff’s argument that her attorney fees should be considered actual

 damages, the Court disagrees. The Fifth Circuit has found that a properly stated claim under

 section 522 a(g)(1)(C) or (D) requires actual damages from an “injury-in fact” above and beyond

 attorney’s fees or expenses.    See Sweeney v. Chertoff, 178 F. App’x at 357; Gause, 676 F.

 App’x at 316.

                                        CONCLUSION

        Based on the foregoing, the Government’s Motion to Dismiss (Record Document 23) is

 hereby GRANTED IN PART and DENIED IN PART.                 The Government’s motion is granted

 as to Plaintiff’s claims pursuant 5 U.S.C. § 522a(g)(1)(C) and (D), which are DISMISSED.

 The Government’s motion is denied as to Plaintiff’s claim for the amendment of her medical

 records pursuant to section 522a(g)(1)(A). An order consistent with this ruling shall issue

 forthwith.

        THUS DONE AND SIGNED, this 30th day of April, 2021.




                                                8
